DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Objections
Claim 24 is objected to because there appear a grammatical error and an antecedent error.  Going forwards with examination, the claim is interpreted to be:
--An image generation system comprising: 
an image generator configured to generate an image on a recording medium [[media]] based on a print job in which all recording media, including the recording medium, are output to a same sheet-output tray; 
an image read sensor configured to read the image on the recording medium; and 
a controller configured to perform, when the image on the recording medium is determined to be [[the]] an abnormal image based on a read result by the image read sensor, during execution of the print job in which all recording media are output to the same sheet-output tray: 
a control of continuing, until an end of the print job, detection of another abnormal image on recording media following, the recording medium on which the image is determined to be the abnormal image;
a control of stopping, before the end of the print job, the detection of the other abnormal image on the recording media following to the recording medium on which the image is determined to be the abnormal image; and
a control of displaying, on a display, the image determined to be the abnormal image.--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsue (US 2017/0082963 A1).  Tsue teaches:
20.	An image generation system (1, 2) comprising (See figs. 1, 3A, 3E, reproduced below): 
an image generator (= image forming unit 1/20) configured to generate, based on a print job, a first image (3) on a first recording medium (3) and a second image (4) on a second recording medium (4) following the first recording medium (3); 
an image read sensor (= image reading unit 31; Pars. 0098-0102) configured to read the first image (3) on the first recording medium (3) and the second image (4) on the second recording medium (4) where the first and second images (3, 4) are respectively formed by an imaging operation; and 
a controller (11/33; Fig. 2) configured to control the image generator (1/20) to stop the print job at a time based on a detection of an abnormal image (3), when the first image (3) on the first recording medium (3) is the abnormal image (3) based on a read result by the image read sensor 31 (Pars. 0117- 0121: “At the time when the image of the third page is determined as an abnormal image, the image forming on a new page is stopped in the unit 1...In the unit 1, the image forming on a new page which is the 8th page is stopped and the image of the [detective] 3rd page is reformed as shown in fig. 3B”), 
wherein the controller (11/33) is further configured to control the image read sensor (31) to read, after the detection of the abnormal image (3), the second image (4) on the second recording medium (4) wherein a printing operation of the second recording medium (4) has already been done at the time of the stopping of the print job (so as to determine if the already printed second image 4 on the second recording medium 4 are normal or abnormal; Pars. 0119-0121), and wherein the first and second recording media 

    PNG
    media_image1.png
    713
    1005
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    338
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    726
    media_image3.png
    Greyscale



15. 	The image generation system according to claim 20, wherein, the controller (11/33) is configured to provide control to feed, to the tray (T2), the first recording medium (3) on which the image (3) is determined to be the abnormal image and the second recording medium (4) subsequent to the first recording medium (3) on which the image (3) is determined to be the abnormal image (3) is detected when the abnormal image (3) is detected (as discussed above in claim 20; Pars. 0117-0121).

22. 	The image generation system according to claim 20, further comprising: a detector (= a combination of the image reading unit 31 and the controller 11/33) configured to determine that the first image (3) on the recording medium (3) is the abnormal image 3 (Pars. 0117-0121).

23 (having essentially equivalent subject matters of claim 20).
An image generation method for an image generation system (1, 2) including an image generator (1/20) that generates, based on a print job, a first image (3) on a first recording medium (3) and a second image (4) on a second recording medium (4) following the first recording medium (3), and an image read sensor (31) that reads the first image (3) on the first recording medium (3) and the second image (4) on the second recording medium (4) where the first and second images (3, 4) are respectively formed by an imaging operation, the method comprising:
controlling the image generator (1/20) to stop the print job at a time based on a detection of an abnormal image (3), when the first image (3) on the first recording medium (3) is the abnormal image (3) based on a read result by the image read sensor 31 (See discussion above in claim 20);

ejecting the first and second recording media (3, 4) to a same tray (T2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsue.
Tsue teaches the image generation system according to claim 20, wherein, when the abnormal image (3) is detected, the controller (11/33) is configured to provide control to perform reprint for the first image (3) which is determined to be the abnormal image (3) after stopping initiating processing of any new sheets (as discussed above in claim 20; Pars. 0119-0121: “At the time when the image 3 of the third page is determined as an abnormal image, the image forming on a new page is stopped in the unit 1...In the unit 1, the image forming on a new page which is the 8" page is stopped and the image 3 of the [detective] 3rd page is reformed as shown in fig. 3B”).
Tsue is silent about: the controller (11/33) is configured to provide control...according to an instruction by a user...
However, it has been held that making automatic/manual of a known structure is an obvious variation, thus uninventive and unpatentable. In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958).  As for the present case, Tsue system works well by having the controller provide control to perform reprint for the first image 3 automatically.  Nevertheless, it appears that the system would also 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the controller (11/33) configured to provide control according to an instruction by a user, in order to simplify system processing, and/or to alert the user about existence of the abnormal image (3) which the user may want to double check, confirm, and/or reprint, for example.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsue in view of Hiramatsu et al. (US 9,235,790 B2).
16. 	Tsue teaches the image generation system according to claim 20, wherein, when the abnormal image (3) is detected, the controller (11/33) is configured to provide control to perform reprint for the first image (3) which is determined to be the abnormal image (3) after stopping initiating processing of any new sheets (as discussed above in claim 20; Pars. 0119-0121: “At the time when the image of the third page is determined as an abnormal image, the image forming on a new page is stopped in the unit 1...In the unit 1, the image forming on a new page which is the 8th page is stopped and the image of the 3rd page is reformed as shown in fig. 3B”).
Tsue is silent about: the controller (11/33) is configured to provide control to perform reprint for the first image (3) which is determined to be the abnormal image (3), according to an instruction by a user...
Hiramatsu teaches an image generation system comprising a controller (CPU) configured to provide control to perform reprint for the first image which is determined to be an abnormal image, according to an instruction by a user (Col. 5, lines 32-57; Col. 5, line 32 - Col. 6, line 53: “Next, in the present exemplary embodiment, an image which is determined to have a defect in a comparison processing in step 105 is displayed on a monitor 211 [see FIG. 1] for every page so that the user may confirm the defect by seeing the image with eyes of the user... In the present exemplary embodiment, In the configuration of the present exemplary embodiment, even a paper P which is determined as a paper in which a defect occurs by the inspection device 200, the paper may be subsequently determined [by the user] as a non-defective paper P and used by the user in some cases. As a result resources may be efficiently used’).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Hiramatsu teaching to Tsue system by having the controller (11/33) configured to provide control to perform reprint for the first image (3) which is determined to be the abnormal image (3), according to an instruction by a user, e.g., after the user has confirmed that the first image (3) is indeed abnormal, so that resources may be efficiently used, for example.

17. 	Tsue as modified teaches the image generator generation system according to claim 16, wherein the controller (11/33) is configured to provide control to display the first image 3 (on a monitor 211 taught by Hiramatsu for example), which is determined to be the abnormal image (See discussion above in claim 16; Hiramatsu Col. 5, lines 32-57).

Claims 24-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bockus , JR. et al. (US 2021/0257917 A1) in view of Hiramatsu et al.
24. 	Bockus teaches an image generation system (= a printer system 121) comprising (See figs. 1, 2, reproduced below): 
an image generator (= a printing system 123) configured to generate an image on a recording medium (203) based on a print job in which all recording media, including the recording medium (203), are output to a same sheet-output tray (212); 

a controller (= a processor system 101) configured to perform, when the image on the recording medium (203) is determined to be an abnormal image (203) based on a read result by the image read sensor 125 (by comparing a “soft image” of the image 203 stored in the system to a scanned or actual image 203 read by the read image sensor 125; Pars. 0016, 0027-0028), during execution of the print job in which all recording media are output to the same sheet-output tray (212): 
a control of continuing, until an end of the print job, detection of another abnormal image on recording media following the recording medium (203) on which the image is determined to be the abnormal image (so as to detect any other abnormal images.  Note that, when the recording medium 203 is detected to be an abnormal image 203, the controller 101 may temporarily halt printing operation and issue an error message.  A user then can continue with the print job until an end of said print job by accepting a potential problem/abnormality thereby completing the print job, or choose from a list of potential actions to remedy a printing issue before completing the print job; Pars. 0016-0017);
a control of stopping, before the end of the print job, the detection of the other abnormal image on the recording media following to the recording medium (203) on which the image is determined to be the abnormal image 203 (That is, when the recording medium 203 is detected to be an abnormal image 203, the controller 101 may temporarily halt printing operation and issue an error message.  By temporarily halting printing operation, the controller 101 effectively stops the detection of any other abnormal image before the end of the print job; Pars. 0016-0017);
 and a display (119).

    PNG
    media_image4.png
    530
    742
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    792
    724
    media_image5.png
    Greyscale


Hiramatsu teaches an image generation system comprising a controller (CPU) configured to perform a control of displaying, on the display (211; Fig. 1), an image determined to be the abnormal image (Col. 5, lines 32-57; Col. 5, line 32 - Col. 6, line 53: “Next, in the present exemplary embodiment, an image which is determined to have a defect in a comparison processing in step 105 is displayed on a monitor 211 for every page so that the user may confirm the defect by seeing the image with eyes of the user... In the configuration of the present exemplary embodiment, even a paper P which is determined as a paper in which a defect occurs by the inspection device 200, the paper may be subsequently determined [by the user] as a non-defective paper P and used by the user in some cases. As a result resources may be efficiently used’).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Hiramatsu teaching to Bockus system by having the controller (101) configured to perform a control of displaying, on the display (119), the image determined to be the abnormal image, so that resources may be efficiently used, for example.

25. 	Bockus as modified teaches the image generation system according to claim 24, wherein the image read sensor (e.g., an image read sensor 220 taught by Hiramatsu) includes a first image read sensor (222) configured to read a first image on a first surface of the recording medium (P) and a second image read sensor (221) configured to read a second image on a second surface of the recording medium P (so as to read both sides of the recording medium, as seen at least in Hiramatsu fig. 1; Col. 2, lines 46-65).

26. 	Bockus as modified teaches the image generation system according to claim 25, wherein the first image read sensor (222) is configured to read the first image from under the recording medium 

27. 	Bockus as modified teaches the image generation system according to claim 25, wherein light-sensitive elements (Hiramatsu Col. 2, lines 46-65) are positioned across a maximum width of the recording medium in the first image read sensor (222) and the second image read sensor 221 (inherently, in order to read the entire image which may be generated across a maximum width of the recording medium so as to determine whether the entire image is normal/abnormal).

28. 	Bockus as modified teaches the image generation system according to claim 25, wherein the second image read sensor (221) is placed downstream of the first image read sensor (222) in a transport direction of the recording medium P (as seen at least in Hiramatsu fig. 1).

29. 	Bockus as modified teaches the image generation system according to claim 24, wherein the controller (Bockus processor system 101) is configured such that, when a continuation pattern (= the user’s input/instruction to continue the print job), in which the print job is continued when the image on the recording medium (203) is determined to be the abnormal image (203) based on the read result by the image read sensor (125), is not set, the controller (101) performs a control to stop the print job at a time based on the detection determination of the abnormal image (and the controller 101 is configured to continue the print job at a time based on detection of the abnormal image in case that the continuation pattern is set, so that resources may be efficiently used, for example, as discussed above in claim 24; Bockus Pars. 0016-0017; Hiramatsu Col. 5, line 32 – Col. 6, line 53).

30. 	Bockus as modified teaches the image generation system according to claim 24, wherein the controller (Bockus processor system 101) is configured to perform reprint for the image which is determined to be the abnormal image according to an instruction by a user after the print job is stopped 

31. 	Bockus as modified teaches the image generation system according to claim 24, further comprising a detector (= Bockus scanning system 125; Hiramatsu image reading unit 220 and the controller CPU) configured to determine that the image on the recording medium is an abnormal image, based on the read result by the image read sensor (as discussed above in claim 24; Bockus Pars. 0016, 0027-0028; Hiramatsu Col. 5, line 32 – Col. 6, line 53).

33. (Having essentially the same subject matters of claim 24).
An image generation method for an image generation system including an image read sensor configured to read generator that generates an image on a recording medium based on a print job, the method comprising all the recited steps (See discussion above in claim 24).
	
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 21, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “wherein the controller is configured to prompt a user to remove the first recording medium on which the first image is determined to be the abnormal image from the tray.” 


Response to Arguments
Applicant's arguments filed on 10/28/2021 have been fully considered but they are not persuasive with respect to independent claims 20 and 23.  As discussed above, Tsue indeed teaches that the first and second recording media (3, 4) are rejected to a same tray (T2) as claimed.  Tsue also clearly teaches stopping a print job (e.g., page 8 and after) at a time based on a detection of an abnormal page 3.
Applicant’s arguments with respect to independent claims 24 and 33 have also been considered but are moot because the new ground of rejection discussed above relies on a different prior art of record as a primary reference.

Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 10, 2021